Citation Nr: 0616785	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for a back disorder due to VA back surgery 
performed in July 1996.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision that, in pertinent 
part, denied compensation under 38 U.S.C.A. § 1151 for VA 
back surgery performed in July 1996.  


FINDINGS OF FACT

The low back pain which developed subsequent to VA back 
surgery performed in July 1996 was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and was not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a back disorder due to VA back surgery 
performed in July 1996, are not met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (prior to, and as of, 
September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, the veteran asserts that his back pain 
worsened as a result of VA back surgery he underwent in July 
1996.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

The applicable law under 38 U.S.C.A. § 1151 requires evidence 
of VA negligence or fault, or an event not reasonably 
foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided testimony and various lay statements in support 
of his claim.  As the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions on medical diagnoses or causation are not 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to establish the etiology 
of a disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)(2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

At the March 2004 hearing conducted at the RO before a 
Decision Review Officer, the veteran testified that prior to 
his VA back surgery; he had back pain and was losing the use 
of his legs.  Following his surgery, he reported that his 
legs felt fine, but that his back pain has worsened 
significantly.  He specifically alleged that he developed 
arthritis as a result of his VA back surgery.

A private treatment report, dated in July 1994, noted the 
veteran's complaints of pain in the low back, hips and right 
leg.  The report noted that CT and MR scans of the spine 
revealed some evidence of degenerative changes and some mild 
bulging of the L4-L5 and L5-S1 discs.  A VA treatment report, 
dated in March 1996, noted the veteran's complaints of back 
pain, with sharp pain going down into his right leg.  The 
veteran reported that this pain was getting progressively 
worse.  

X-ray examination of the spine, performed in March 1996, 
revealed mild generalized osteoporosis; degenerative disc 
disease at the L5-S1 disc level; and small marginal 
osteophytes at L3-L4, L4-L5, and L5-S1 disc levels.

MRI examination of the spine, performed in March 1996, 
revealed a loss of water content of the discs at all levels; 
evidence of diffuse posterior and lateral bulging discs at 
the L5-S1 level, more marked on the right side with some 
compression of the lateral nerve root; posterior bulging disc 
at the L4-L5 level; and a posterior bulging disc at the T12-
L1 level. 

A treatment report, dated in April 1996, noted the veteran's 
complaints of severe back and leg pain which has increased in 
the right leg to the point of being unbearable.

In July 1996, the veteran underwent a T12-L1 discectomy and 
L4-L5 discectomy.  A signed informed consent form for this 
procedure was included in the record.  

The operative report included a section entitled, 
"Indications for Procedure", which 
noted that the veteran was found to have a conus, medullaris 
syndrome consisting of progressive constipation, impotence 
and paresthesias of the groin, as well as a right L5 
radiculopathy, consisting of radiating leg pain and numbness 
along the dorsal aspect of the right foot.  Neuro-imagining 
disclosed herniated nucleous pulposis at the T12, L1 level 
producing moderate compression of the conus medullaris and a 
herniated nucleus pulposis at the L4-L5 as well.  The VA 
surgeon noted his opinion that the veteran would benefit from 
urgent decompression of the conus lesion and that the L4-L5 
disc could be addressed at the same setting.  

The hospitalization report, dated in July 1996, noted the 
veteran's history of progressive constipation, impotence and 
right leg pain, which had been present for two years, and had 
"rapidly worsened over the last six months."  A pre-surgery 
physical examination revealed right L5 weakness and numbness, 
and diminished pin prick and light touch on the dorsum of the 
right foot.  As for the surgery, the report noted the veteran 
"tolerated this very well, was observed overnight in the 
medical intensive care unit then transferred to the general 
ward where he continued to do well with complete resolution 
of his preoperative pain and able to void independently."  
The veteran was discharged with diagnoses of herniated 
nucleous pulposus with conus medullaris syndrome at T12-L1 
and L4-L5; and right lumbar vertebra, L4-L5, radicular 
syndrome.  

A private treatment report received from the Social Security 
Administration, dated in August 1997, noted that the veteran 
continued to have a stiff and painful back, with inability to 
bend over or stoop following his VA back surgery in July 
1996.  The report concluded with a diagnosis of generalized 
arthritis with particularly severe degenerative arthritis and 
degenerative disk disease at C6-C7, T12-L1, and L5-S1.  

In June 2004, a VA examination for the spine was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The VA examiner noted that a review of the 
surgical notes at the time of surgery in 1996, as well as 
subsequent follow up notes indicated that the veteran did 
have some symptomatic relief for radicular pain following his 
back surgery.  Over the course of the ensuing years, the 
report noted that the veteran developed low back pain, which 
the veteran attributes to his VA back surgery performed in 
1996 being done somehow inappropriately.  The VA examiner 
noted that no clinical records in the veteran's claims folder 
substantiate the veteran's claim.  The VA examiner noted that 
scar tissue does form after back surgery, and the scar tissue 
itself can encroach upon the nerves to the lower back and 
produce pain.  This is not the result of negligence or error, 
but is the result of a normal healing process following 
surgical procedures.  Therefore, the fact that the veteran 
has now developed some severe low back pain would not be 
indicative that the surgery done in 1996 was inappropriate or 
was reflective of negligence or error.

The competent medical evidence of record therefore supports 
the veteran's contention that he has disability arising after 
his VA back surgery performed in July 1996.  However, the 
preponderance of the medical evidence is that the veteran's 
current back disability was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the veteran's 
medical care.  The competent medical evidence is also to the 
effect that such a result was reasonably foreseeable.  

Based on these factors, the Board finds that the criteria for 
compensation under the current version of 38 U.S.C.A. § 1151 
have not been met.  As the preponderance of the evidence is 
against the veteran's claim for compensation for a back 
disability due to VA back surgery performed in July 1996 
under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in August 2003, rating actions, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, a VA examination was 
obtained which specifically addresses the pertinent medical 
issues in this case.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disorder due to VA back surgery performed in July 
1996, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


